             Case 3:21-cv-00140 Document 1 Filed 06/15/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION


AGAPITO RIBAS,                      §
                                    §
      Plaintiff,                    §
                                    §
                                    §     Cause No. 3:21-CV-00140
                                    §
FISHER SAND & GRAVEL, CO., and      §
JOHNNY ZAMORA,                      §
                                    §
      Defendants.                   §
                                    §
______________________________________________________________________________

                     DEFENDANTS' NOTICE OF REMOVAL
______________________________________________________________________________


TO THE HONORABLE DISTRICT JUDGE:

       COME NOW FISHER SAND & GRAVEL, CO. and JOHNNY ZAMORA Defendants in

the above-entitled and captioned cause, and submit this Notice of Removal, and for jurisdiction

respectfully shows the following:

       1.      Johnny Zamoroa ("Mr. Zamora") and Fisher Sand & Gravel, Co. ("Fisher") are

named as Defendants in the case styled Agapito Ribas v. Fisher Sand & Gravel, Co. and Johnny

Zamora; Cause No. 2021-DCV1371 pending in the 168th Judicial District Court of El Paso County,

Texas (hereinafter, the "State Court Action"). A true and correct copy of the docket sheet from the

State Court Action is attached hereto as Exhibit A. Pursuant to 28 U.S.C § 1446(a), a true and

correct copy of all process, pleadings, and orders in the State Court Action are being filed with this

Notice, and are attached hereto as Exhibit B. This case is being removed based on diversity of

citizenship jurisdiction under 28 U.S.C. § 1332 and pursuant to 28 U.S.C. § 1441(a).
              Case 3:21-cv-00140 Document 1 Filed 06/15/21 Page 2 of 5




       2.      Any civil action brought in a State court of which the district courts of the United

States have original jurisdiction may be removed by the defendants to the district court of the

United States for the district and division embracing the place where such action is pending. 28

U.S.C. § 1441(a). The district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs, and

is between citizens of a State and citizens or subjects of a foreign state. 28 U.S.C. § 1332(a)(2).

       3.      The notice of removal of a civil action or proceeding shall be filed within 30 days

after the receipt by the defendant, through service or otherwise, of a copy of the initial pleading

setting forth the claim for relief upon which such action of proceeding is based. 28 U.S.C. §

1446(b)(1).

       4.      Because federal courts have limited jurisdiction, parties must make "clear, distinct,

and precise affirmative jurisdictional allegations" in their pleadings. Getty Oil Corp. v. Ins. Co. of

N. Am., 841 F.2d 1254, 1259 (5th Cir. 1988). To properly allege diversity jurisdiction under §

1332, the parties need to allege "complete diversity." McLaughlin v. Miss. Power Co., 376 F.3d

344, 353 (5th Cir. 2004). That means "all persons on one side of the controversy [must] be citizens

of different states than all persons on the other side." Id. (quotation omitted).

       5.      A corporation is "a citizen of every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its principal place of business." 28 U.S.C.

§ 1332(c)(1). Accordingly, "allegations regarding the citizenship of a corporation must set out the

principal place of business of the corporation as well as the state of its incorporation." Neeley v.

Bankers Tr. Co. of Tex., 757 F.2d 621, 634 n.18 (5th Cir. 1985).
             Case 3:21-cv-00140 Document 1 Filed 06/15/21 Page 3 of 5




       6.      To determine the amount in controversy, courts look first to the state court petition.

Salazar v. Downey, 2012 U.S. Dist. LEXIS 158423, 2012 WL 5389678, at *1-2 (N.D. Tex. Nov.

5, 2012). When the plaintiff's complaint does not allege a specific amount of damages, the

removing defendant must prove by a preponderance of the evidence that the amount in controversy

exceeds the jurisdictional requirement. There are two ways that this burden can be met. A

removing party may establish the jurisdictional amount by either: (1) demonstrating that it is

"facially apparent" from the petition that the claim more likely than not exceeds $75,000 or (2)

setting forth the facts in controversy that support a finding of the requisite amount. Grant v.

Chevron Phillips Chem. Co., 309 F.3d 864, 868 (5th Cir. 2002). If the original state court petition

does not include a claim for damages that exceeds the jurisdictional threshold established by 28

U.S.C. § 1332, then the case stated by the initial pleading is not removable. See 28 U.S.C. §

1446(b).

       7.      A defendant's removal is timely even if the case stated by the initial pleading is not

removable, if the defendant removes the case within thirty days of receiving an amended pleading,

motion, or "other paper" that informs the defendant that the case is removable. Chapman v.

Powermatic, Inc., 969 F.2d 160, 161 (5th Cir. 1992).

                                        BASIS FOR REMOVAL

       8.      The State Court Action is a negligence case that arises from a motor vehicle

accident that occurred in El Paso County, Texas on May 20, 2019. Ex. B, Pl's Orig. Pet. Plaintiff's

Original Petition was filed on April 23, 2021, and Defendant Fisher was served with Plaintiff's

Original Petition by Certified Mail on or about May 25, 2021. Id.
              Case 3:21-cv-00140 Document 1 Filed 06/15/21 Page 4 of 5




       9.      Plaintiff is a Texas citizen. Neither Defendant Fisher nor Defendant Zamora is a

Texas citizen. Defendant Fisher’s principal place of business is in state of North Dakota, and it is

incorporated in the state of Delaware. It is therefore a citizen of each of those states. Defendant

Zamora is a citizen of Arizona. The parties are therefore completely diverse.

       10.     Plaintiff’s Petition states he seeks “over $1,000,000.00 in damages.” Accordingly,

the amount in controversy requirement of 28 U.S.C. §1332(a) is satisfied.

       11.     Because the parties are completely diverse and because Plaintiff seeks damages in

an amount over $75,000.00, this Court has jurisdiction over this lawsuit.

       12.     Venue of this removed action is proper in this Honorable Court pursuant to 28

U.S.C. § 1441(a) because El Paso is the District and Division where the State Court Action is

pending.

       13.     Pursuant to 28. U.S.C. § 1446(d), Defendants will promptly give all parties written

notification of the filing of this Notice, and will also promptly file a copy with the District Clerk

of El Paso County, Texas where the State Court Action is currently pending.


       WHEREFORE,            PREMISES         CONSIDERED,          WHEREFORE,            PREMISES

CONSIDERED, Plaintiff respectfully pray that all parties take notice of the above and forgoing

removal, that pursuant to the above-referenced authorities this Honorable Court exercise

jurisdiction over the parties and subject matter in this case, and that Defendants be granted such

other and further relief, general or special, legal or equitable, to which he may be justly entitled.
             Case 3:21-cv-00140 Document 1 Filed 06/15/21 Page 5 of 5




                                                     Respectfully submitted,


                                                     MOUNCE, GREEN, MYERS,
                                                     SAFI, PAXSON & GALATZAN
                                                     A Professional Corporation
                                                     P. O. Drawer 1977
                                                     El Paso, Texas 79950-1977
                                                     Phone: (915) 532-2000
                                                     Telefax: (915) 541-1597 Fax


                                             By:     /s/ James A. Martinez
                                                     James A. Martinez
                                                     State Bar No. 00791192
                                                     martinezja@jmeplaw.com

                                                     Attorneys for Defendants


                               CERTIFICATE OF SERVICE
         In compliance with Texas Rule of Civil Procedure 21a (e), I, James A. Martinez, hereby
certify that on the 14th day of June, 2021, a true and correct copy of the foregoing document filed
electronically with the clerk of the court in accordance with Texas Rule of Civil Procedure 21a
(f)(1) is served on all counsel of record.




                                                     /s/ James A. Martinez
                                                     JAMES A. MARTINEZ
